DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Fig. 3), sub-species B (Fig. 6), (claims 1-19) in the reply filed on 05/17/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/22.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 2 is objected to because of the following informalities:  “isa” should be “is a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10 recite “a reference surface” which is indefinite as it is not clear what surface it refers to. Is it some part of the chamber inside or outside? Inclusion of claim 2 would overcome this issue.

Claims 1, 10 recite “a lower inclination angle” , “an upper inclination angle” are indefinite without any range as the device would not function for any angle. Any range like greater than zero and less than 90 degree etc. is suggested. For examination purpose lower and upper inclination angle can be interpreted a zero or close to zero angle.

Claims 2-9, 11-19 are also rejected being dependent on rejected claims 1, 10.

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the limitations of claim 14 as without the sensors the device would not function normally.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 10-14 are rejected under 35 U.S.C. 103 as being obvious over Applicant Admitted Prior Art (AAPA) in view of Musselman et al (US 2017/0287753 A1).

Regarding claims 10, 1, 3: AAPA teaches in Fig. 1(applicant’s para [0043] – [0048]) about a substrate processing device comprising:
a chamber 10;
a substrate support assembly (11 and connected bottom part) configured to support a substrate S in the chamber; and
a gas supplier 12 coupled to an upper surface of the chamber and configured to define a reaction space R of a reactor together with the substrate support assembly and to supply gas to the reaction space,
wherein the substrate support assembly comprises:
a support plate 11 comprising a first surface on which the substrate is seated;
a driver configured to tilt the support plate such that the first surface is inclined with respect to a reference surface by a lower inclination angle; and
a controller configured to control the driver
such that the lower inclination angle is adjusted based on an upper inclination angle a (Fig. 1) formed by the inclination of the gas supplier with respect to the reference surface.

AAPA does not explicitly talk about a driver configured to tilt the support plate such that the first surface is inclined with respect to a reference surface by a lower inclination angle; and
a controller configured to control the driver
such that the lower inclination angle is adjusted based on an upper inclination angle.

Musselman teaches in Fig. 1 -5D about a driver 220 configured to tilt the support plate (Fig. 5c, 5D) such that the first surface is inclined with respect to a reference surface by a lower inclination angle; and
a controller 216 configured to control the driver
such that the lower inclination angle is adjusted based on an upper inclination angle [0056] -[0060] (For clarification, upper inclination angle can be interpreted as zero angle and based on the inclination, the controller control the actuators to make it horizontal meaning to make lower inclination angle zero).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Musselman’s teachings to AAPA’s  device to control the tilting angle of the substrate support depending on the alignment of a measuring device (Musselman, abstract).

Regarding claim 2: AAPA teaches in Fig. 1 wherein the reference surface is a bottom surface of the chamber.


Regarding claim 11: As explained in claim 10, Musselman teaches in [0056] – [0060]
wherein the controller 216 is further configured to control the driver 220 such that the lower inclination angle and the upper inclination angle are equal to each other.

Regarding claims 12, 4: Musselman teaches wherein the substrate processing device further comprises: 
a lower angle sensor [0035] configured to measure the lower inclination angle, and
the controller is further configured to communicate with the lower angle sensor.

Regarding claim 13: Musselman teaches in Fig. 1 wherein the substrate processing device further comprises: an upper angle sensor 198 configured to measure the upper inclination angle, and
the controller is further configured to communicate with the upper angle sensor.

Regarding claim 14: As explained in claims 10, 12, 13 AAPA in view of Musselman teaches all the limitations wherein the substrate processing device further comprises:
a lower angle sensor configured to measure the lower inclination angle; and
an upper angle sensor configured to measure the upper inclination angle, and
the controller is further configured to determine whether a difference value between the lower inclination angle measured by the lower angle sensor and the upper inclination angle measured by the upper angle sensor is not within a predefined error range.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “a link unit connected to the motor and configured to be driven in a vertical direction;
a tilting plate connected to the link unit; and
a connecting arm extending from the tilting plate and coupled to the support plate” in combination with other limitations as whole.

Claims 16-19 are also allowable being dependent on allowable claim 15.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “a link unit connected to the motor and configured to be driven in a vertical direction;
a tilting plate connected to the link unit; and
a connecting arm extending from the tilting plate and coupled to the support plate” in combination with other limitations as whole.

Claims 6-9 are also allowable being dependent on allowable claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897